Citation Nr: 1610946	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-46 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986 and from January 1989 to July 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Regional Office in Denver, Colorado.  This rating decision granted entitlement to service connection for right knee retropatellar pain syndrome, and assigned a noncompensable rating, effective August 1, 2008.  The Veteran filed a timely appeal for a higher rating.  

In a September 2009 rating decision, the Salt Lake City Regional Office granted the Veteran a 10 percent rating for right knee retropatellar pain syndrome, effective August 1, 2008; however, the issue remains in appellate status as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded for further development by Board decisions in October 2010 and December 2014.

In an August 2015 rating decision VA granted entitlement to a separate evaluation for subluxation, right knee, rated as 10 percent disabling, effective August 4, 2015. The Veteran has not expressed any disagreement or perfected an appeal to the Board with regard to this rating decision; therefore, the Board finds that although the issue of entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome is addressed in this decision, the separate issue of subluxation or instability of the right knee is not on appeal at this time.


FINDING OF FACT

The Veteran's right knee retropatellar pain syndrome has not been manifested by flexion limited to 45 degrees or any limitation of extension, including due to pain or following repetitive motion.  There is no evidence of right knee ankylosis, a cartilage disorder, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The August 2015 VA examination is adequate because it is based on consideration of the Veteran's prior medical history and examinations, and describes the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There was substantial compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1.  Separate evaluations, however, may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the evidence indicates that the Veteran's right knee disability has not significantly changed during the appeal period and a uniform rating is warranted.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Veteran's right knee retropatellar pain syndrome has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the code for limitation of leg flexion.  Diagnostic Code 5260 provides for a 10 percent rating when flexion is limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  38 C.F.R. § 4.71a. 

The normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Having thoroughly reviewed the record, the Board denies entitlement to the instant claim for a higher rating.  Essentially, with regard to the claim at issue, there is no evidence upon which to objectively conclude that an increase is warranted.  Reviewing the Veteran's service treatment records and VA treatment records since his discharge in 2008, in conjunction with the VA examinations he has undergone, the Veteran's knee disorder has not been shown to be manifested by leg flexion limited to 45 degrees, the minimum required for the currently assigned 10 percent rating, let alone a limitation of flexion to 30 degrees, the limitation required for a rating of 20 percent under Diagnostic Code 5260.  

VA treatment records from November 2012 and August 2014 reported that the Veteran had full range of motion of his knees, despite reports of continuous knee pain.  Further, the Veteran demonstrated flexion in excess of 45 degrees at all of the VA examinations during the appeal period.  In March 2008, he had range of motion from 0 to 140, without evidence of painful motion.  In April 2010, the examiner noted range of motion from 0 to 100 degrees without pain, and in August 2015 he had range of motion from 0 to 120 degrees.  All of these examinations demonstrated flexion well beyond 30 degrees without pain, which would warrant a higher rating under Diagnostic Code 5260.  While the evidence indicates that the Veteran's disability would not otherwise warrant a compensable rating on the basis of limitation of flexion, he has been assigned a rating of 10 percent based upon evidence of painful motion of the right knee.  See 38 C.F.R. § 4.59.  

The Board notes that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding, 38 C.F.R. § 4.14 (2015), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  None of the Veteran's records, however, have indicated that the Veteran suffers from limitation of extension.  

Also, to the extent that x-rays have shown degenerative changes of the Veteran's right knee, the Board notes that a separate or higher rating is not warranted for arthritis.  A separate rating for arthritis would violate the rule against pyramiding as the current 10 percent rating is based upon painful motion, and incapacitating episodes have not been demonstrated that would warrant a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  

The Veteran's primary complaint regarding his disability rating has been related to symptoms related to right knee instability.  His notice of disagreement and VA Form 9 report that the Veteran's knee has "given out" while using stairs and that he needs to use a prescribed knee brace while exercising.  These symptoms, however, are contemplated by his recently awarded, separately assigned rating for subluxation under Diagnostic Code 5257, which he has not appealed.  

The Veteran has also reported symptoms of locking, stiffness, swelling, and constant pain, but the Board notes that the Veteran's disability has not been shown to affect his semilunar cartilage.  Particularly, the Board notes that he has not been diagnosed with any condition of the meniscus of his right knee, and the August 2015 VA examiner, who reviewed diagnostic testing results, specifically reported that the Veteran did not have a meniscal condition.  Accordingly, the Board finds that a higher or separate evaluation under Diagnostic Codes 5258 and 5259 are not warranted.  

The Board recognizes the Veteran's reported discomfort and limitations in mobility, but ultimately the applicable criteria under the VA rating schedule requires evaluation based on objectively measurable symptomatology intended to correlate to impairment in occupation and daily life, and the evidence provided by the medical documents of record indicate that the Veteran's functional impairment resulting from his right knee retropatellar pain syndrome has not warranted a rating in excess of 10 percent during the appeal period.  

In reaching this decision the Board considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, however, the evidence preponderates against finding that the Veteran's right knee retropatellar pain syndrome symptoms are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology, inasmuch as there was documented limitation of motion and episodes of locking, pain, and swelling.  Further, to the extent that the Veteran has reported limitations in standing and walking that impact his ability to perform his previous occupations, the Board notes that such impairment is contemplated by 38 C.F.R. §§ 4.40, 4.45.  These sections of the rating criteria discuss functional impairment and limitations of joints that result from musculoskeletal disabilities.  Hence, the available schedular criteria for the Veteran's disability are adequate and referral for extraschedular consideration is not warranted. 

The Board notes that the combined effects of the Veteran's disabilities were considered by VA when a total disability rating based upon individual unemployability was assigned, effective September 3, 2009.  There is no indication that prior to that date any effects of the combination of the Veteran's service-connected disabilities are not fully accounted for in the individual ratings assigned by VA.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Based on the foregoing, the Board finds that the preponderance of the evidence of record does not warrant a rating in excess of 10 percent for right knee retropatellar pain syndrome during the appeal period.  38 C.F.R. § 4.3. 


ORDER

Entitlement to a higher evaluation for retropatellar pain syndrome of the right knee is denied


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


